EXHIBIT 10.11



Rayonier Advanced Materials Inc. Incentive Stock Plan
Restricted Stock Award Agreement


This Award Agreement is entered into by and between Rayonier Advanced Materials
Inc., a corporation organized under the laws of the State of Delaware, with its
principal office at 1301 Riverplace Boulevard, Suite 2300, Jacksonville, FL
32207 (the "Company"), and the undersigned qualified individual ("Key
Employee"), pursuant to the Rayonier Advanced Materials Inc. Incentive Stock
Plan (the "Plan") as of this «Day» day of «Month», «Year» (the “Effective
Date”).
W I T N E S S E T H :


WHEREAS, the Compensation and Management Development Committee of the Company's
Board of Directors, in its capacity as the Committee under the Plan (the
"Committee"), desires to advance the best interests of the Company by
recognizing the achievements of Key Employee and Key Employee’s continued
responsibilities and providing Key Employee with an additional incentive to
remain in the employ of the Company;
WHEREAS, the Committee has expressed an intention to grant to Key Employee
Common Stock of the Company ("Stock"), with such Stock to vest on as provided in
this Award Agreement, provided Key Employee remains continuously employed by the
Company from the date hereof through the Vesting Date, subject to the provisions
of this Award Agreement and of the Plan; and
WHEREAS, this Award Agreement is being entered into to convey the Award of Stock
to Key Employee.
NOW THEREFORE, in consideration of the mutual promises made herein, the parties
agree as follows:
1. Definitions
All capitalized terms not expressly defined in this Award Agreement and used
herein shall have the same meaning set forth in the Plan, a copy of which has
been provided to Key Employee.
2. Award of Stock; Vesting
(a) Stock Awarded. Key Employee is hereby awarded «Restricted» shares of Stock,
subject to the terms of this Award Agreement and of the Plan, as of the
Effective Date.
(b) Vesting. Key Employee shall become vested with respect to, and thereupon
have a non-forfeitable right to, the Stock granted pursuant to Section 2(a)
«Vesting_Date» (as such vesting date may be changed by Accelerated Vesting under
Section 2(d), provided that, Key Employee shall have remained continuously in
the employ of the Company (or any Participating Company) from the Effective Date
through such vesting date (herein referred to as the "Vesting Date").
(c) Termination of Employment. Except as provided in Section 2(d), if Key
Employee's employment is terminated for any reason before the Vesting Date, then
all of the Stock subject to this Award Agreement, and all dividends and accrued
earnings thereon, shall immediately be forfeited to the Company, and Key
Employee shall have no further rights to such Stock from and after the date of
such termination.

 
 
 




--------------------------------------------------------------------------------



(d) Accelerated Vesting. Vesting shall be accelerated and the new Vesting Date
shall be (a) determined by the Committee where the Committee deems such action
appropriate, in its sole discretion, to the extent permitted by the Plan and
consistent with the Deferred Compensation Rules (defined below) as they may be
applicable, or (b) the date of death of Key Employee if Key Employee shall die
on or before the original Vesting Date while Key Employee is employed by the
Company (or any Participating Company). Any event described in this Section 2(d)
is referred to herein as “Accelerated Vesting.”
(e) Tax Matters.
(i) Section 83(b) Election. The Key Employee may make an election to be taxed
currently on the value of the Stock as of the Effective Date by timely filing an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “Code”) and providing the Company with a copy thereof (the “Section 83(b)
Election”). If Key Employee makes the Section 83(b) Election, Key Employee will
be taxed currently on all dividends paid in respect of the Stock, without regard
to the dividends being held in escrow as provided in Section 3(c) below.
(ii) Withholding Taxes. At the time of a Section 83(b) Election, or if no
Section 83(b) Election has been made and the Stock have not been forfeited, on
the Vesting Date, or at any other time when withholding is required under the
Code, the Company shall have the right to require Key Employee to pay to the
Company the amount of taxes that the Company is required to withhold or, in the
Company’s discretion in lieu thereof, to retain, or sell without notice, a
sufficient number of shares of Stock held by it for Key Employee to cover the
amount required to be withheld or to withhold from any other amounts due to Key
Employee by the Company. The Company may deduct from all dividends paid with
respect to Stock granted hereunder, and from any earnings deemed accrued thereon
as hereinafter provided, the amount of taxes, if any, that the Company is
required to withhold with respect to such amounts.
3. Restricted Stock
(a) Sale; Exchange, etc. Key Employee acknowledges and agrees that prior to the
Vesting Date the Stock is subject to a restriction against sale, exchange,
hypothecation, assignment, transfer (including by gift), pledge or other
encumbrance (each, a “Transfer”), without the prior written consent of the
Committee, which consent shall require of the proposed transferee an undertaking
to be bound by the terms of this Award Agreement, including forfeiture upon the
termination of the employment of Key Employee before the Vesting Date. Any
Transfer of vested Stock shall only be undertaken in compliance with applicable
securities laws and Company policies. Key Employee acknowledges that Key
Employee will continue to be subject to any applicable provisions of the Plan,
including Section 14 in respect of certain terminations of employment,
notwithstanding the vesting or Transfer of any such Stock.
(b) Stockholder Rights. Subject to the vesting requirements provided for herein,
Key Employee, as the owner of Stock granted hereunder, shall have all the rights
of a stockholder, including but not limited to, the right to vote such Stock
and, subject to Section 3(c) below, the right to receive all dividends declared
or paid on such Stock.
(c) Dividends.
(i) Dividends Accumulated. All dividends paid on the Stock granted to Key
Employee under this Award Agreement, or on Stock issued as a dividend with
respect to the Stock so granted, shall be withheld and accumulated by the
Company until the Payout Date (as provided in Section 3(c)(iii) below) or
forfeited. (Any dividends paid in shares of Common Stock shall be deemed to be
additional Stock and held pursuant to Section 3(d) below.)

-2-

--------------------------------------------------------------------------------



(ii) Interest on Withheld Cash Dividends. The Key Employee shall be credited and
paid an amount equal to the amount that would have accrued on all dividends paid
solely or partly in cash and accumulated under Section 3(c)(i) in respect of
Stock vested on the Vesting Date, had such amounts earned interest at a rate
equal to prime rate as reported in the Wall Street Journal, adjusted and
compounded annually, from the date such cash dividends were paid by the Company
on such Stock.
(iii) Payout Date. The Payout Date shall be not later than fifteen (15) days
following the Vesting Date.
(iv) Unfunded Obligation. Insofar as this Section 3(c) provides for payments to
Key Employee in cash, this obligation shall be unfunded and, in particular, the
Company shall not be obligated to segregate amounts in respect of the dividends
earned on the Stock or any amount in respect of interest deemed to accrue
hereunder. Although bookkeeping accounts may be established with respect to Key
Employee by virtue of the operations of this Section 3(c), any such accounts are
merely a bookkeeping convenience. Any liability of the Company to Key Employee
shall be based solely upon the contractual obligation arising under this Award
Agreement.
(d) Escrowed Stock Certificates; Legend; Delivery. Each certificate in respect
of Stock granted pursuant to this Award Agreement or paid as dividends on Stock
so granted shall be registered in the name of Key Employee, but shall be
retained by the Company on behalf of Key Employee, together with a stock power
endorsed in blank, until the Stock represented thereby have vested or been
forfeited as provided herein. Key Employee (and any consented-to transferee)
shall execute such additional stock powers as may be required from time to time
hereunder. All certificates representing the Stock shall bear the following
legend:
"The transferability of this certificate and the Stock represented hereby are
subject to terms and conditions, including forfeiture, contained in a Rayonier
Advanced Materials Inc. Incentive Stock Plan Restricted Stock Award Agreement
between the owner hereof and Rayonier Advanced Materials Inc. Copies of such
Award Agreement are on file in the office of the Secretary of Rayonier Advanced
Materials Inc."
The certificates shall be maintained in the United States by the Secretary of
the Company for safekeeping prior to the Vesting Date. Certificates for Stock
shall be delivered to Key Employee, free of the legend described above, not
later than the Payout Date.
4. Conformity with Securities Laws
The grant of Stock hereunder (and any transfers thereof) are subject to
compliance with all applicable securities laws. Key Employee hereby represents
to the Company that Key Employee is acquiring the Stock for investment and not
with a view to the distribution thereof and that Key Employee has had full and
complete access to the financial statements of the Company and to the Company's
senior management. The certificates representing Stock issued by the Company
pursuant to this Award Agreement may bear a legend describing the restrictions
on resale thereof under applicable securities laws, and stop transfer orders
with respect to such certificates may be entered in the stock transfer records
of the Company.


5. Miscellaneous
(a) Assignments and Transfers. The rights and interests of Key Employee under
this Award Agreement may not be assigned, encumbered or transferred.
(b) No Right to Employment. Neither this Award Agreement nor any action taken
hereunder shall be construed as giving Key Employee any right to be retained in
the employ of any Participating Company.

-3-

--------------------------------------------------------------------------------



(c) Headings. The headings contained in this Award Agreement are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.
(d) Consistency with the Plan. This Award Agreement is subject to all the
provisions of the Plan. It is expressly agreed and understood that in the case
of any inconsistency between the provisions of this Award Agreement and the
Plan, the provisions of the Plan shall control, as determined in the sole
judgment of the Committee.
(e) No Deferred Compensation. This Plan is not intended to provide for a
deferral of compensation under Code §409A and the regulations issued thereunder
(collectively, the “Deferred Compensation Rules”) by meeting the exception for
short-term deferrals as described in income tax regulation §1.409A-1(b)(4), and
any ambiguities hereunder shall be resolved consistent with this intent.


(f) Applicable Law. The interpretation of the provisions hereof shall be
governed by the laws of the State of Florida.
IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed and delivered on the Effective Date first above written.
KEY EMPLOYEE










___________________________________
Name: «Name»
Address: «Address»
               «City», «State» «Zip»
                
RAYONIER ADVANCED MATERIALS INC.










By
     Jay Posze
     SVP, Human Resources
       





-4-